                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ARCHIBALD CUNNINGHAM,                             Case No. 4:18-cv-07595-KAW
                                   8                     Plaintiff,                          SCREENING ORDER REVIEWING
                                                                                             PLAINTIFF’S COMPLAINT; ORDER
                                   9               v.                                        GRANTING IN FORMA PAUPERIS
                                                                                             APPLICATION; ORDER
                                  10       CITY AND COUNTY OF SAN                            CONTINUING CASE MANAGEMENT
                                           FRANCISCO, et al.,                                CONFERENCE
                                  11
                                                         Defendants.                         Re: Dkt. Nos. 2, 4
                                  12
Northern District of California
 United States District Court




                                  13            On May 25, 2018, Plaintiff Archibald Cunningham filed this civil action and application to

                                  14   proceed in forma pauperis. Since Plaintiff was previously found to be vexatious, his complaint

                                  15   was subject to a prefiling order. While his complaint included some of the same parties and claims

                                  16   covered by the prefiling review order, the district court found that it also included parties and

                                  17   certain claims that were arguably outside its scope, so, on November 20, 2018, the court granted

                                  18   leave to proceed on the new complaint. (Dkt. No. 1.)1

                                  19            Having considered the application, the Court GRANTS Plaintiff’s application to proceed

                                  20   in forma pauperis. The Court now screens Plaintiff’s complaint pursuant to 28 U.S.C. § 1915,

                                  21   and, for the reasons set forth below, concludes that the operative complaint is deficient.

                                  22                                       I.   LEGAL STANDARD
                                  23            The in forma pauperis statute provides that the Court shall dismiss the case if at any time

                                  24   the Court determines that the allegation of poverty is untrue, or that the action (1) is frivolous or

                                  25   malicious, (2) fails to state a claim on which relief may be granted; or (3) seeks monetary relief

                                  26   against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

                                  27

                                  28   1
                                           This case was not opened until December 19, 2018.
                                   1          A complaint is frivolous under Section 1915 where there is no subject matter jurisdiction.

                                   2   See Castillo v. Marshall, 207 F.3d 15, 15 (9th Cir. 1997) (citation omitted); see also Pratt v. Sumner,

                                   3   807 F.2d 817, 819 (9th Cir. 19987) (recognizing the general proposition that a complaint should be

                                   4   dismissed as frivolous on Section 1915 review where subject matter jurisdiction is lacking).

                                   5          A complaint may also be dismissed for failure to state a claim, because Section 1915(e)(2)

                                   6   parallels the language of Federal Rule of Civil Procedure 12(b)(6). Lopez v. Smith, 203 F.3d 1122,

                                   7   1126-27 (9th Cir. 2000). The complaint, therefore, must allege facts that plausibly establish the

                                   8   defendant’s liability. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). When the

                                   9   complaint has been filed by a pro se plaintiff, courts must “construe the pleadings liberally . . . to

                                  10   afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

                                  11   2010)(citations omitted). Upon dismissal, pro se plaintiffs proceeding in forma pauperis must be

                                  12   given leave to “amend their complaint unless it is absolutely clear that the deficiencies of the
Northern District of California
 United States District Court




                                  13   complaint could not be cured by amendment.” Franklin v. Murphy, 745 F.2d 1221, 1235 n.9 (9th

                                  14   Cir. 1984) (internal citations and quotation marks omitted); Lopez v. Smith, 203 F.3d 1122, 1130-

                                  15   31 (9th Cir. 2000).

                                  16                                          II.    DISCUSSION

                                  17          As courts of limited jurisdiction, “federal courts have an independent obligation to ensure

                                  18   that they do not exceed the scope of their jurisdiction.” Henderson ex rel. Henderson v. Shinseki,

                                  19   562 U.S. 428, 434 (2011); Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004) (noting

                                  20   that district courts are “obligated to consider sua sponte whether [they] have subject matter

                                  21   jurisdiction”). There are two bases for federal subject matter jurisdiction: (1) federal question

                                  22   jurisdiction under 28 U.S.C. § 1331 and (2) diversity jurisdiction under 28 U.S.C. § 1332. A

                                  23   district court has federal question jurisdiction in “all civil actions arising under the Constitution,

                                  24   laws, or treaties of the United States.” Id. at § 1331. A cause of action “arises under federal law

                                  25   only when the plaintiff’s well-pleaded complaint raises issues of federal law.” Hansen v. Blue

                                  26   Cross of Cal., 891 F.2d 1384, 1386 (9th Cir. 1989). A district court has diversity jurisdiction

                                  27   “where the matter in controversy exceeds the sum or value of $75,000 . . . and is between citizens

                                  28                                                      2
                                   1   of different states, or citizens of a State and citizens or subjects of a foreign state.” Id.

                                   2             Here, Plaintiff appears to be alleging various civil rights violations against many of the

                                   3   same individuals he sued in an earlier civil rights matter. See Compl., Cunningham v. Singer, No.

                                   4   14-cv-03250-WHA (N.D. Cal. Jul. 18, 2014), ECF No. 1. Plaintiff, however, fails to identify

                                   5   which specific facts give rise to each cause of action. Instead, Plaintiff incorporates all proceeding

                                   6   paragraphs, which is improper. Moreover, many of the facts appear to be background facts,

                                   7   because the conduct described either occurred outside the statute of limitations period and/or

                                   8   appears to have been the subject of prior litigation. This makes it impossible to ascertain which

                                   9   facts pertain to each cause of action, and whether some or all of the causes of action are barred by

                                  10   res judicata. Thus, Plaintiff has failed to set forth “a short and plain statement of the claim

                                  11   showing that the pleader is entitled to relief” as required by Rule 8 of the Federal Rules of Civil

                                  12   Procedure.
Northern District of California
 United States District Court




                                  13             Accordingly, the Court concludes that the complaint is insufficient to satisfy Section 1915

                                  14   review.

                                  15                                          III.    CONCLUSION

                                  16             For the reasons set forth above, the allegations in Plaintiff’s complaint are insufficient

                                  17   under 28 U.S.C. § 1915(e)(2). Thus, Plaintiff must clearly provide the legal and factual basis for

                                  18   all claims, and must do so by filing an amended complaint by March 8, 2019. If Plaintiff fails to

                                  19   file an amended complaint by that date, or the amended complaint fails to cure all defects, the case

                                  20   will be reassigned to a district judge with the report and recommendation that either the complaint

                                  21   be dismissed in whole or in part or the case be dismissed in its entirety.

                                  22             In amending the complaint, Plaintiff may wish to contact the Federal Pro Bono Project’s

                                  23   Help Desk for assistance—a free service for pro se litigants—by calling (415) 782-8982 to make

                                  24   an appointment. While the Help Desk does not provide legal representation, a licensed attorney

                                  25   may assist Plaintiff in determining whether there are viable claims, and how to properly plead

                                  26   them.

                                  27             Plaintiff may also wish to consult a manual the court has adopted to assist pro se litigants

                                  28                                                        3
                                   1   in presenting their case. This manual, and other free information for pro se litigants, is available

                                   2   online at: http://cand.uscourts.gov/proselitigants.

                                   3          Additionally, the case management conference scheduled on February 19, 2019 is

                                   4   continued to May 21, 2019 at 1:30 p.m., Courtroom 4, 1301 Clay Street, Oakland, California.

                                   5          IT IS SO ORDERED.

                                   6   Dated: February 6, 2019
                                                                                             __________________________________
                                   7                                                         KANDIS A. WESTMORE
                                   8                                                         United States Magistrate Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     4
